 

EXHIBIT 10.2




VIVA ENTERTAINMENT GROUP, INC.,

A SUBSIDIARY OF EMS FIND, INC.




EMPLOYMENT AGREEMENT




This EMPLOYMENT AGREEMENT (“Agreement”) is made and entered on October 28, 2015
by and among Viva Entertainment Group, Inc., a Delaware company, a Subsidiary
(the “Subsidiary”) of EMS Find, Inc., a Nevada company (the "Company") and
Johnny Falcones, an individual (the "Employee"), with an effective date of
October 28, 2015, (the “Commencement Date”).




RECITALS




WHEREAS, the Company desires to employ the Employee, and the Employee desires to
be employed by the Company and to render services (“Services”) to it, on the
terms and subject to the conditions in this Agreement.




NOW, THEREFORE, in consideration of these premises, the respective covenants and
agreements hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:




Section 1.  Term of Employment.  The Employee's employment pursuant to this
Agreement shall commence effective October 28, 2015, Employee’s compensation
hereunder to be for calendar years during the term of this Agreement, subject to
earlier termination pursuant to Section 4 hereof, and shall continue until
December 31, 2018 (the “Scheduled Termination Date”); provided, however, that
the initial term (the “Initial Term”) of the Employee’s employment hereunder
shall automatically be extended for additional and successive one (1) year
periods (each an “Additional Term”) unless either party shall give the other
party notice (in the manner hereinafter provided), not later than ninety (90)
days prior to the expiration of the Initial Term or the then current Additional
Term, of the notifying party’s termination of the Employee’s employment which
shall be effective as of the expiration of the Initial Term or the then current
Additional Term, as the case may be.  For purposes hereof, the Initial Term and
any Additional Term(s) are referred to collectively as the “Term.”




Section 2.  Ownership.  Company shall own all right, title and interest
(including patent rights, copyrights, trade secret rights, mask work rights,
trademark rights, sui generis database rights and all other intellectual and
industrial property rights of any sort throughout the world) relating to any and
all inventions (whether or not patentable), works of authorship, mask works,
designations, designs, know-how, ideas and information made or conceived or
reduced to practice, in whole or in part, by Employee that arise out of or in
connection with the Services or any Proprietary Information (as defined below)
(collectively, “Inventions”) and Employee will promptly disclose and provide all
Inventions to Company.  Employee agrees to make and hereby makes all assignments
necessary to accomplish the foregoing.  Employee shall further assist








1




--------------------------------------------------------------------------------

Company, at Company’s expense, to further evidence, record and perfect such
assignments, and to perfect, obtain, maintain, enforce and defend any rights
assigned.  Employee agrees and warrants that all Inventions will be original to
and owned by Employee and Employee will use and disclose only Inventions in the
course of providing Services.  




Section 3.  Proprietary Information.  Employee agrees that all Inventions and
other business, technical and financial information (including, without
limitation, the identity of and information relating to Company’s customers or
employees) Employee obtains from or assigns to Company, or develops or learns in
connection with the Services, constitute “Proprietary Information.”  Employee
will hold in confidence and not disclose or, except in performing the Services,
use any Proprietary Information.  However, Employee shall not be so obligated
with respect to information that is or becomes readily publicly available
without restriction through no fault of Employee.  Upon termination or as
otherwise requested by Company, Employee will promptly return to Company all
items and copies containing or embodying Proprietary Information.




Section 4.  Position and Duties.  Employee shall serve as President of Viva
Entertainment Group, Inc., the Subsidiary.  In his capacities as President of
the Subsidiary, Employee shall do and perform all services, acts or things
necessary or advisable to:




-

manage all Projects and Assets of Subsidiary, including but not limited to the
overseeing and designing of the Viva Entertainment application for smart phones
and the Viva Entertainment system for homes and offices; wherein consumers may
pay and watch what entertainment they choose based on a subscription or a pay
per use basis; and




-

manage and stay updated on the work of all operations and contracts of the
Subsidiary.




Employee shall be subject at all times to the policies set by the Board of
Directors. Employee shall devote sufficient business time and efforts to the
performance of the Employee’s duties and responsibilities under this Agreement
and to the business and affairs of the Company, its subsidiaries and affiliates.




Section 5.  Compensation.




(a)

Stock Salary. As compensation for services to be rendered under this Agreement
in calendar 2016 (January 1 through December 31, 2016), in addition to the
compensation specified below, Employee will receive a signing bonus of a
five-year common stock purchase warrant (the “EMS Warrant”) to purchase Three
(3,000,000) Million shares of common stock of the Company at an exercise price
of $.74, and three-year Warrants (the “Viva Warrants”) to purchase up to Five
(5%) Percent of the restricted common stock of Viva Entertainment Group, Inc.,
at an exercise price of Fifty ($0.50) Cents per share, which are exercisable in
the event that Viva Entertainment Group, Inc. is spun out of the Company.  














2




--------------------------------------------------------------------------------

For calendar 2016, Employee shall receive an additional Three Hundred Seventy
Five Thousand (375,000) shares of restricted common stock of the Company, on a
monthly basis, starting at 2016 month 2 (February, 2016), for a period of four
months, ending at 2016 month 5, for an aggregate total of One Million Five
Hundred Thousand (1,500,000) shares of restricted common stock of the Company.  




(b)

Election to EMS Find, Inc.’s Board of Directors. Within 30 days, after signing
this Agreement, EMS Find, Inc., agrees to appoint Employee as a Director of the
Company.




Section 6.  Termination of Employment; Effect of Termination of Employment.




(a)

Termination of Employment.  The Employee’s employment by the Company may be
terminated at any time during the Term by the Company: (1) with Cause (as such
term is defined below), or (2) in the event of the Employee’s death, or (3) in
the event of the Employee’s Disability (as such term is defined below) (in the
case of Disability, the termination shall be effective ten (10) days after
notice thereof is given to the Employee). The Employee’s employment by the
Company may be voluntarily terminated at any time during the Term on or after
October 18, 2018 by the Employee, on no less than sixty (60) days prior written
notice to the Company.  After the expiration of the Term, the Board may continue
the employment of the Employee and the Employee may accept the employment on an
at-will basis.




(b)

Certain Defined Terms.




As used herein, “Cause” means:




(a)

The Employee’s willful and material failure to perform his duties hereunder
(other than any such failure due to the Employee’s physical or mental illness),
or the Employee’s willful and material breach of his obligations hereunder;

(b)

The Employee’s engaging in willful and serious misconduct that has caused or is
reasonably expected to result in material injury to the Company;

(c)

The Employee’s being convicted of, or entering a plea of guilty or nolo
contender to, a crime that constitutes a felony; or

(d)

The Employee’s failure or inability to obtain or retain any license required to
be obtained or retained by Employee in any jurisdiction in which the Company
does or proposes to do business.




As used herein, “Disability” means a physical or mental impairment which
substantially limits a major life activity of the Employee and which renders the
Employee unable to perform the essential functions of the Executive’s position,
even with reasonable accommodation which does not impose an undue hardship on
the Company, for ninety (90) days in any consecutive one-hundred eighty (180)
day period. The Board reserves the right, in good faith, to make the
determination of whether or not a Disability exists for purposes of this
Agreement based upon information supplied by the Employee and/or his medical
personnel, as well as information from medical personnel (or others) selected by
the Company or its insurers.








3




--------------------------------------------------------------------------------




(c)

Notice of Termination.  Any purported termination of the Employee’s employment
by either party and for any reason shall be communicated by written Notice of
Termination (as defined below) by the terminating party to the other party.  For
purposes of this Agreement, a “Notice of Termination” shall mean a notice given
by the Employee or the Company, which shall indicate the specific basis for
termination of employment.




Section 7.

Notices. Any notice required or permitted to be given pursuant to this Agreement
shall be in writing and shall be deemed given (i) if by hand delivery, or by a
recognized national overnight courier service, upon receipt thereof or (ii) if
mailed, three (3) days after it has been postmarked in the U.S. mails, postage
prepaid, certified mail, return receipt requested.  All notices shall be
addressed to the parties at the respective addresses indicated herein or such
other address as either party may in the future specify in writing to the other.




Section 8.

No Attachment.  Except as required by law, no right to receive payments under
this Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect; provided, however, that nothing in this Section 8 shall
preclude the assumption of such rights by executors, administrators or other
legal representatives of the Employee or his estate and their assigning any
rights hereunder to the person or persons entitled thereto.




Section 9.

Binding Agreement; No Assignment.  This Agreement shall be binding upon, and
shall inure to the benefit of, the Employee and the Company and their respective
permitted successors, assigns, heirs, beneficiaries and representatives.
 Notwithstanding anything contained herein, the Company shall have the right to
assign its rights under Section 8 hereof to any successor of the Company’s
business.  This Agreement is personal to the Employee and may not be assigned by
him without the prior written consent of the Company.  Any attempted assignment
in violation of this Section 9 shall be null and void.




Section 10.

Governing Law; Jury Waiver.  This Agreement shall be governed by and construed,
and the rights and obligations of the parties hereto enforced, in accordance
with the laws of the State of Nevada, without regard to any conflicts or choice
of law rules.  In addition, the Company and the Employee hereby agree to the
exclusive jurisdiction of the courts of the State of Nevada for the purpose of
any suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby. EACH OF THE PARTIES HERETO
HEREBY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM
BASED UPON, ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY




Section 11.

Entire Agreement; No Waiver; Modification.  This Agreement shall constitute the
entire agreement between the parties with respect to the matters covered hereby
and shall supersede all previous written, oral or implied understandings between
them with respect to such matters. No course of dealing and no delay on the part
of any party hereto in








4




--------------------------------------------------------------------------------

exercising any right, power or remedy conferred by this Agreement shall operate
as a waiver thereof or otherwise prejudice such party’s rights, powers and
remedies conferred by this Agreement or shall preclude any other or further
exercise thereof or the exercise of any other right, power and remedy. No term
or provision of this Agreement may be amended, altered, modified, rescinded,
supplemented, or terminated except by a writing signed by each of the parties
hereto.




Section 12.

Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. To the fullest extent permitted by applicable law, the
parties hereby waive any provision of law that renders any provisions hereof
prohibited or unenforceable in any respect.




Section 13.

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, and all of which shall together
be deemed to constitute one and the same instrument. Facsimiles and electronic
copies in portable document format (“PDF”) containing original signatures shall
be deemed for all purposes to be originally signed copies of the documents that
are the subject of such facsimiles or PDF versions.




Section 14.

Attorneys’ Fees and Costs.  If any legal action is necessary to enforce or
interpret the terms of this agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs, and necessary disbursements in addition to
any other relief to which that party may be entitled.  This provision shall be
construed as applicable to the entire agreement.




Section 15.

Modifications.

 Any modification of this agreement will be effective only if it is in writing
and signed by the party to be charged.




Section 16.

Effect of Waiver. The failure of either party to insist on strict compliance
with any of the terms, covenants or conditions of this agreement by the other
party shall not be deemed a waiver of that term, covenant or condition, nor
shall any waiver or relinquishment of any right or power at any one time or
times be deemed a waiver or relinquishment of that right or power for all or any
other times.










[Signature page to follow]








5




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Employee have executed this Employment
Agreement as of the date first written above.







COMPANY




Viva Entertainment Group, Inc., a Subsidiary of EMS Find, Inc.

EMPLOYEE




Johnny Falcones

  

 

By: /s/ Steve Rubakh

By: /s/ Johnny Falcones

Name: Steve Rubakh

Name: Johnny Falcones

Title: President of EMS Find, Inc.

 














6


